Department of Health and Human Services
DEPARTMENTAL APPEALS BOARD

Civil Remedies Division

Center for Tobacco Products,
Complainant,
v.
KSD Petroleum, LLC, d/b/a Cool Valley BP,
Respondent.

Docket No. C-12-803
FDA Docket No. FDA-2012-H-0574

Decision No. CR2591

Date: August 16, 2012

INITIAL DECISION AND DEFAULT JUDGMENT

The Center for Tobacco Products (CTP) initiated the above-captioned matter when it
filed an Administrative Complaint for Civil Money Penalties (Complaint) with the
Departmental Appeals Board, Civil Remedies Division and the Food and Drug
Administration (FDA), Division of Dockets Management. CTP seeks to impose civil
money penalties under the Federal Food, Drug, and Cosmetic Act (Act) and the Act’s
implementing regulations.

The Complaint alleges the following facts. Respondent owns an establishment in St.
Louis, Missouri that sells tobacco products. Complaint § 2. CTP conducted two
inspections of the establishment. Complaint J 8. During an August 24, 2011 inspection,
an FDA-commissioned inspector observed that Respondent:
[Sold] cigarettes or smokeless tobacco products to a person younger than

18 years of age . . . [and] fail[ed] to verify by means of photographic
identification, containing the bearer’s date of birth, that no person purchasing
cigarettes or smokeless tobacco is younger than 18 years of age.

Complaint § 10.

In a November 17, 2011 warning letter, CTP informed Respondent of the violations that
the inspector observed and warned Respondent that a failure to correct the violations
could result in the imposition of civil money penalties. Complaint § 10. CTP did not
receive a response to the warning letter; however, on May 23, 2012, CTP confirmed that
Respondent received the warning letter. Complaint § 11.

During a follow-up inspection, an FDA-commissioned inspector documented that “a
person younger than 18 years of age was able to purchase a package of Marlboro
cigarettes on February 8, 2012, at approximately 7:05 PM CST.” Complaint § 9.

In compliance with 21 C.F.R. §§ 17.5 and 17.7, CTP served Respondent with the
Complaint on June 13, 2012, via United Parcel Service. CTP charged Respondent with
violating 21 C.F.R. § 1140.14(a) (sale of tobacco products to a minor) and 21 C.F.R.

§ 1140.14(b)(1) (failure to verify the age of a person purchasing tobacco products by
means of photographic identification containing the bearer’s date of birth). Complaint

491 1,9, 10. CTP requested a $250 civil money penalty based on two alleged violations of
the regulations in a 12-month period. Complaint § 13.

The cover letter to the Complaint and the Complaint provided detailed instructions
related to filing an answer and requesting an extension of time to file an answer. The
letter and Complaint stated that failure to file an answer could result in the imposition of
a civil money penalty against Respondent. Respondent neither filed an answer nor
requested an extension of time within the 30-day time period prescribed in 21 C.F.R.

§ 17.9.

If a respondent does not file an answer within 30 days of a properly served complaint, the
regulations provide that the:

presiding officer shall assume the facts alleged in the complaint to be true,
and if such facts establish liability under the relevant statute, the presiding
officer shall issue an initial decision within 30 days of the time the answer
was due, imposing: (1) The maximum amount of penalties provided for by
law for the violations alleged; or (2) The amount asked for in the complaint,
whichever amount is smaller.
3

21 C.F.R. § 17.11 (a). Further, a failure to file a timely answer means that “respondent
waives any right to a hearing and to contest the amount of penalties and assessments”
imposed in the initial decision. 21 C.F.R. § 17.11(b).

Accepting the facts alleged in the Complaint as true, I find that those facts establish
Respondent’s liability under the Act. See 21 U.S.C. §§ 333(f)(9), 387c(a)(7)(B), 387£(d);
21 C.F.R. §§ 1140.1(b), 1140.14. I also find that CTP’s request to impose a $250 civil
money penalty is permissible. See 21 C.F.R. § 17.2.

Therefore, Respondent is directed to pay a civil money penalty in the amount of $250.00.
This initial decision becomes final and binding on both parties within 30 days of the date
of its issuance. 21 C.F.R. § 17.11(b).

It is so ordered.

/s/
Scott Anderson
Administrative Law Judge

